DETAILED ACTION
This office action is in response to communication filed on 16 December 2021.

Claims 1 – 3, 5, 8 – 12, 14, 17, and 18 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.


Response to Amendment
In the response filed 16 December 2021, Applicant amended claims 1, 8 – 10, 17, and 18.  Applicant cancelled claims 4, 6, 7, 13, 15, and 16.
Amendments to claims 1, 8 – 10, 17, and 18 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 3, 5, 8 – 12, 14, 17, and 18 are maintained.


Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claims 1 and 10, Applicant argues that the cited prior art does not disclose inverse proportionality as claimed.  Examiner respectfully disagrees.  Applicant should note that the changing nature of Wikipedia makes it an unreliable source for information, and it is generally unconvincing to use their crowdsourced definitions.  Regardless, Applicant is arguing differently than what is claimed and disclosed in their own application.  Inverse proportionality is generally known to a person having ordinary skill in the art of mathematics that as one value increases, the other decreases, and vice versa.  The proportionality comes from (for example) variable x is proportional to y by a factor k.  This gives the simple equation:  x*y=k, or x=k/y.  Paragraph 46 of Kaplan also discloses that there is a weight given by the mathematical expression of weight = factor / error.  If we apply this to the simple example equation, we can see that the Kaplan reference describes inverse proportionality in mathematics according to the broadest reasonable interpretation of Applicant’s independent claim language.  


In the remarks regarding the 35 U.S.C. 101 rejection of claims 1 – 3, 5, 8 – 12, 14, 17, and 18, Applicant argues that claims describe an improvement to another technology or technical field.  Examiner respectfully disagrees.  Applicant merely repeats portions of the claims without explaining where the improvement is demonstrated in the claim language.  Applicant may feel that this is a better way to perform this mental process or mathematical concept, but that would merely be an improvement to the abstract idea, which is not equivalent to an improvement to the technology or technical field in which it is implemented.  What technology is claimed is limited, so there would need to be some demonstration of the computing technology or technical field of computing claimed for this to be a more persuasive argument.  Claims remain properly rejected as subject matter ineligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5, 8 – 12, 14, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite obtaining measurements corresponding to factors affecting passenger demand of a geographical area at a specific time period, obtaining passenger demand corresponding to the area and the time period, computing predicted demands, selecting important affecting factor and computing another type of demands according to the important affecting factor, computing a combined predicted demand, computing significances of affecting factors on passenger demand wherein a significance is greater than a value selecting the first factor as important, computing preallocated errors, computing weights, and computing combined predicted demand wherein weightings decrease as errors increase and weight is inversely proportional to preallocated errors. These limitations describe concepts performed in the human mind or with pen and paper, including observation, evaluation, judgment, and opinion, known as mental processes.  They also cover mathematical concepts including mathematical relationships, mathematical formulas or equation, and mathematical calculations.  Dependent claims further limit the abstract ideas of the independent claims.  Mental processes and mathematical concepts are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019.  This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include cloud device, storage unit, and processing unit are no more than mere instructions to apply the exception using computer components.  The method claims recite even less, as the main steps of computing values and obtaining information do not describe what entity is performing these functions.  This further lends to the belief that these are mental processes and what little generic technology is claimed is not necessary to carry out the claimed functionality.  It can all be performed mentally.  These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Mere instructions to implement an abstract idea on a processor, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. 
Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5, 8, 10 – 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2018/0211541 (hereinafter, Rakah) in view of U.S. P.G. Pub. 2007/0016467 (hereinafter, John) in further view of U.S. P.G. Pub. 2011/0191282 (hereinafter, Chan) in further view of U.S. P.G. Pub. 2010/0185493 (hereinafter, Kaplan).

Regarding claim 1, Rakah teaches a passenger demand prediction method, configured to predict a passenger demand of a geographical area at a specific time period, the passenger demand prediction method comprising:
obtaining a plurality of measurements corresponding to a plurality of affecting factors, wherein the plurality of affecting factors are factors affecting the passenger demand of the geographical area at the specific time period (¶ 324, “ridesharing management system 100 may collect a large volume of information over time related to the demand for ridesharing vehicles in geographical areas at particular times, places, etc.”) (¶ 207, “store and/or retrieve information (e.g., information used to perform any of the predictions described above, weather information, traffic information, one or more maps, or the like).”);
obtaining a basic passenger demand corresponding to the geographical area at the specific time period (¶ 12, “memory configured to store historical data associated with past demand for ridesharing vehicles in a geographical area”) (¶ 324, “related to the demand for ridesharing vehicles in geographical areas at particular times, places, etc.”);
computing at least one first type predicted demands according to the plurality of affecting factors and the basic passenger demand; (¶ 13, “storing historical data associated with past demand for ridesharing vehicles in a geographical area and using the historical data to predict imminent demand of ridesharing requests including predicting general zones”) (¶ 325, “collecting and processing historical data to make predictions of future demand in general zones of a geographical area.”);
[...] by a cloud device, at least one important affecting factor from the plurality of affecting factors, and computing at least one second type of predicted demands according to the at least one important affecting factor [...] wherein the step of selecting the at least one important affecting factor from the plurality of affecting factors comprises: (¶ 86, “database 170 may be stored in a cloud-based server”) (¶ 406, “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.” );
[...] of affecting factors on the passenger demand; [...] corresponding to a first affecting factor within the plurality of affecting factors is [...] the first affecting factor as an important affecting factor (¶ 406, “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.”).
Rakah does not explicitly disclose “selecting at least one important affecting factor [...],” “computing a combined predicted demand according to the first type predicted demands and the second type predicted demands,” “computing a plurality of significances of affecting factors on the passenger demand;” and “when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value, selecting the first affecting factor as an important affecting factor” as stated in the claim (underlined emphasis on aspects not taught).  
John however, in analogous art of demand forecasts discloses:
selecting at least one important affecting factor [...] (¶ 22, “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.”) (¶ 75, “a user may change conditions by selecting from a menu of previously used conditions or by creating new conditions (for which existing key figures and parameters permit evaluation).”);
and computing a combined predicted demand according to the first type predicted demands and the second type predicted demands (¶ 6, “Demand data is extracted from each of the demand forecast streams. The extracted data is combined based on one or more criteria to yield a single resultant demand data set.”) (¶ 20, “may perform a periodic forecasting run which creates a time series data stream of forecast data for each characteristic combination corresponding to future time intervals of a defined value”);
selecting [...] (¶ 22, “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.”) (¶ 75, “a user may change conditions by selecting from a menu of previously used conditions or by creating new conditions (for which existing key figures and parameters permit evaluation).”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John, ¶ 5 and ¶ 6). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
Rakah does not explicitly disclose “computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value [...]” as stated in the claim (underlined emphasis on aspects not taught). 
Chan however, in analogous art of significance of test of statistics discloses:
computing a plurality of significances of the plurality of affecting factors on the passenger demand; and when a first significance corresponding to a first affecting factor within the plurality of affecting factors is greater than a second specific value [...] (¶ 30, “the statistical significance engine 104 analyzes the test statistics for the desired actions 110 and the placebo actions 111 to determine the statistical significance of the test statistic for each desired action.”) (¶ 92, “If the result of the comparison is a probability score, the process 400 can use the false alarm probability α as the threshold...If the test statistic for the desired action falls into a percentile that is greater than 1-α,”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Chan with the motivation to know the effect of factors (Chan, ¶ 4). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chan, the results of the combination were predictable.
Rakah does not explicitly disclose preallocated errors and their weightings in the particular manner of the limitation.  
John however, in analogous art of demand forecasts discloses wherein the step of computing the combined predicted demand according to the first type predicted demands and the second type predicted demands comprises:
computing first type preallocated errors corresponding to the first type predicted demands; computing second type preallocated errors corresponding to the second type predicted demands (claim 2, “calculating an error measurement for the first and the second demand data”) (¶ 18, “This analysis may include generation of error statistics, such as absolute percentage error (APE) or weighted absolute percentage error (WAPE).”);
computing first type weightings corresponding to the first type predicted demands and second type weightings corresponding to the second type predicted demands according to the first type preallocated errors and the second type preallocated errors (¶ 19, “may include applying a weighting factor to the value from each demand stream and summing the value to find a single value”) (¶ 64, “all key figures of data stream RR could be weighted with 30% and all key figures of data stream DP could be weighted with 70%.” );
computing a first weight within the first type weightings and computing a second weight within the second type weightings (¶ 19, “any possible rules and manners in which the data from the two streams may be combined. This may include straight selection of the value from one or the other stream based on various criteria including, for example, the error statistics previously calculated, or may include applying a weighting factor to the value from each demand stream and summing the value to find a single value for each relevant time interval”) (claim 4, “applying a first weighting factor to the first demand data to obtain a first weighted demand data; applying a second weighting factor to the second demand data to obtain a second weighted demand data; and summing the first weighted demand data with the second weighted demand data”);
computing the combined predicted demand according to the first type predicted demands, the second type predicted demands, the first type weightings and the second type weightings (¶ 19, “any possible rules and manners in which the data from the two streams may be combined. This may include straight selection of the value from one or the other stream based on various criteria including, for example, the error statistics previously calculated, or may include applying a weighting factor to the value from each demand stream and summing the value to find a single value for each relevant time interval”) (claim 4, “applying a first weighting factor to the first demand data to obtain a first weighted demand data; applying a second weighting factor to the second demand data to obtain a second weighted demand data; and summing the first weighted demand data with the second weighted demand data”);
wherein the first type weightings [...], and the second type weightings [...] (Claim 15 “select the demand data from the forecast demand data stream having a least error as part of the resultant demand data set.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John, ¶ 5 and ¶ 6). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
Rakah nor John explicitly discloses “wherein the first type weightings decrease as the first type preallocated errors increase, and the second type weightings decrease as the second type preallocated errors increase” as stated in the claim (underlined emphasis on aspects not taught). 
Kaplan however, in analogous art of forecasting future values discloses:
wherein the first type weightings decrease as the first type preallocated errors increase, and the second type weightings decrease as the second type preallocated errors increase (¶ 46, “If the individual has a low error, relative to the group error, then the weight give to that individual's prediction is large; and if the individual has high error relative to the group, than the weight given to that individual is small.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Kaplan with the motivation to make predictions with accuracy (Kaplan, ¶ 2). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kaplan, the results of the combination were predictable.
John discloses:
wherein the first weight […] to a first preallocated error corresponding to the first weight among the first type preallocated errors and the second weight […] to a second preallocated error corresponding to the second weight among the second type preallocated errors (¶ 19, “any possible rules and manners in which the data from the two streams may be combined. This may include straight selection of the value from one or the other stream based on various criteria including, for example, the error statistics previously calculated, or may include applying a weighting factor to the value from each demand stream and summing the value to find a single value for each relevant time interval”) (Claim 4, “applying a first weighting factor to the first demand data to obtain a first weighted demand data; applying a second weighting factor to the second demand data to obtain a second weighted demand data; and summing the first weighted demand data with the second weighted demand data”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies John, ¶ 5 and ¶ 6).  Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.
Rakah nor John explicitly discloses “[…] is inversely proportional […]” as stated in the claim (underlined emphasis on aspects not taught).
Kaplan however, in analogous art of forecasting future values discloses:
[...] is inversely proportional [...] (¶ 46, “If the individual has a low error, relative to the group error, then the weight give to that individual's prediction is large; and if the individual has high error relative to the group, than the weight given to that individual is small… Mathematically: the weighted prediction stock error is give by the expression WPSE=APSE/PSE, where PSE is the average of an individual's prediction errors on a particular stock, as described above and APSE is the average prediction error on that same stock across all individuals, as defined above.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Kaplan with the motivation to make predictions with accuracy (Kaplan, ¶ 2). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kaplan, the results of the combination were predictable.

Regarding claim 2, Rakah, John, Chan, and Kaplan teach the passenger demand prediction method of claim 1.  Rakah teaches wherein the step of obtaining the basic passenger demand corresponding to the geographical area at the specific time period comprises: obtaining a historical demand in the geographical area corresponding to a plurality of time periods according to an original data; and computing a statistic of the historical demand to obtain the basic passenger demand (¶ 328, “historical information that may be used to analyze, estimate, or determine past demand for ridesharing vehicles, such as data collected about pick-up locations, days, times, etc.”) (¶ 329, “the historical data may include an average or median number of rides requested when a concert, play, etc. ends at a given venue on a weekend night.”).

Regarding claim 3, Rakah, John, Chan, and Kaplan teach the passenger demand prediction method of claim 1.  Rakah teaches where in the step of computing the first type predicted demands according to the plurality of affecting factors and the basic passenger demand comprises:
computing a plurality of variations of the passenger demand resulted from the plurality of affecting factors (¶ 406, “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.”) (¶ 387, “imminent demand may be predicted near library 1910 due to a reading group ending soon.”);
[...] at least one significant affecting factor from the plurality of affecting factors according to the plurality of variations, wherein at least one variation corresponding to the at least one significant affecting factor among the plurality of variations is greater than a first specific value; (¶ 406, “when ridesharing management system 100 determines that the number of passengers currently riding ridesharing vehicle 2150 is greater than two”);
and computing the first type predicted demands according to the at least one significant affecting factor and the basic passenger demand (¶ 406, “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.”) (¶ 325, “collecting and processing historical data to make predictions of future demand in general zones of a geographical area.”).
Rakah does not explicitly disclose “selecting at least one significant affecting factor [...]” as stated in the claim (underlined emphasis on aspects not taught) John however, in analogous art of demand forecasts discloses:
selecting at least one important affecting factor [...] (¶ 22, “ for a selection of parameters, such as planning version, ship from location, ship to location, Universal Product Code (UPC) and ship from date.”) (¶ 75, “a user may change conditions by selecting from a menu of previously used conditions or by creating new conditions (for which existing key figures and parameters permit evaluation).”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah with these aforementioned teachings of John with the motivation to have better demand accuracies (John, ¶ 5 and ¶ 6). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.

Regarding claim 5, Rakah, John, Chan, and Kaplan teach the passenger demand prediction method of claim 1.  Rakah/John does not explicitly disclose “wherein a significance within the plurality of significances is between 0 and 1” as stated in the claim.
Chan however, in analogous art of significance of test of statistics discloses wherein a significance within the plurality of significances is between 0 and 1 (¶ 8, noting probability score (between 0 and 1) “wherein the probability score estimates the probability that a test statistic randomly selected from a population corresponding to the test statistics for the placebo actions is greater than or equal to the test statistic for the desired action.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John with these aforementioned teachings of Chan with the motivation to know the effect of factors (Chan, ¶ 4). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chan, the results of the combination were predictable.

Regarding claim 8, Rakah, John, Chan, and Kaplan teach the passenger demand prediction method of claim 1.  Rakah does not explicitly disclose the limitation.  
John however, in the analogous art of demand forecasts discloses: wherein the step of computing the first type weightings and the second type weightings according to the first type preallocated errors and the second type preallocated errors further comprises: obtaining a third specific value; determining whether the first type preallocated errors and the second type preallocated errors are greater than the third specific value, and generating a determining result; and computing the first type weightings and the second type weightings according to the determining result (¶ 27, “lag to trigger demand combination is set for a characteristic combination if the deviation for least one of the data streams is greater than or equal to the threshold value. In this example, if the threshold was 5% this RR comparison would trigger a combination run.”) (claim 2, “calculating an error measurement for the first and the second demand data”) (¶18, “This analysis may include generation of error statistics, such as absolute percentage error (APE) or weighted absolute percentage error (WAPE).”) (¶ 67, “If it is not above the threshold, copy for the adjacent intervals marked as large discrepancy the values of the total key figure of the data source that has the lower WAPE value for the first interval of the series of adjacent intervals marked as large discrepancy.”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John/Kaplan with these aforementioned teachings of John with the motivation to have better demand accuracies (John, ¶ 5 and ¶ 6). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by John, the results of the combination were predictable.

Regarding claim 10, the claim recites substantially similar limitations to claim 1.  Therefore, claim 10 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 11, the claim recites substantially similar limitations to claim 2.  Therefore, claim 11 is similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claim 12, the claim recites substantially similar limitations to claim 3.  Therefore, claim 12 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 14, the claim recites substantially similar limitations to claim 5.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claim 17, the claim recites substantially similar limitations to claim 8.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah in view of John in further view of Chan in further view of Kaplan in further view of U.S. P.G. Pub. 2010/0058401 (hereinafter, Beyabani).

Regarding claim 9, Rakah, John, Chan, and Kaplan teach the passenger demand prediction method of claim 1.  Rakah discloses wherein the step of computing the combined predicted demand according to the first type demands, the second type predicted demands, the first type weightings and the second type weightings comprises:
computing the combined predicted demand […] (¶ 406, “the imminent high demand for ridesharing vehicles may be the result of an inclement weather condition.”) (¶ 325, “collecting and processing historical data to make predictions of future demand in general zones of a geographical area.”).
Rakah/John/Kaplan does not explicitly disclose “[…] as                 
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                R
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    1
                                    j
                                
                            
                            
                                
                                    P
                                
                                
                                    1
                                    j
                                
                            
                        
                    
                    +
                    
                        
                            ∑
                            
                                v
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    2
                                    v
                                
                            
                            
                                
                                    P
                                
                                
                                    2
                                    v
                                
                            
                        
                    
                
            ; wherein w11-w1R represents the first type weightings, w21-w2N represents the second type weightings, P11-P1R represents the first type predicted demands, and P21-P2N represents the second type predicted demands” as stated in the claim (underlined emphasis on aspects not taught).
Beyabani however, in analogous art of factors for usage discloses:
[…] as                 
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                R
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    1
                                    j
                                
                            
                            
                                
                                    P
                                
                                
                                    1
                                    j
                                
                            
                        
                    
                    +
                    
                        
                            ∑
                            
                                v
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    2
                                    v
                                
                            
                            
                                
                                    P
                                
                                
                                    2
                                    v
                                
                            
                        
                    
                
            ; wherein w11-w1R represents the first type weightings, w21-w2N represents the second type weightings, P11-P1R represents the first type predicted demands, and P21-P2N represents the second type predicted demands (¶ 29, “may multiply the weights by the values associated with the criteria, and may add the results together to obtain the cost factor, as set forth according to the following equation:”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rakah/John/Chan/Kaplan with these aforementioned teachings of Beyabani with the motivation to know which factors to include (Beyabani, ¶ 31). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Beyabani, the results of the combination were predictable.

Regarding claim 18, the claim recites substantially similar limitations to claim 9.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623